                                                                                                   E-FILED
                                                            Wednesday, 11 December, 2019 03:29:18 PM
                                                                          Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

RODNEY MOORE,                               )
  Plaintiff,                                )
                                            )
   vs.                                      )        No. 19-4219
                                            )
IDOC STAFF,                                 )
  Defendant                                 )

                                  MERIT REVIEW ORDER

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, claims Illinois Department of Corrections (IDOC) staff

violated his constitutional rights at Hill Correctional Center. Plaintiff says on March 26,

2019, a staff member handcuffed Plaintiff to the outside of his cell and pulled the chain

of his cuff until he began to bleed. Staff then refused to provide medical treatment for

Plaintiff’s injuries. Plaintiff is requesting damages.

         There are several problems with Plaintiff’s complaint. First, Plaintiff’s complaint

identifies only general “IDOC-staff” as a Defendant and he must instead identify the

specific individual or individuals who are responsible for causing his injuries. (Comp.,

p. 2). The Court notes while the first line of Plaintiff’s complaint states “Seg. peel

                                                1
(staff)” were responsible for handcuffing him, it is unclear whether “peel” is the name

of a specific staff member. (Comp., p. 5). If Plaintiff is unsure of a specific name, he

must at least provide a description such as the individual’s physical description or job

title and shift worked.

       Second, Plaintiff has not clearly articulated a constitutional violation. An inmate

seeking damages for the use of excessive force need not establish serious bodily injury

to make a claim, but not “every malevolent touch by a prison guard gives rise to a

federal cause of action.” Wilkins v. Gaddy, 559 U.S. 34, 37–38 (2010). The question is

whether the force used was de minimis, not whether the injury suffered was de minimis.

Outlaw v. Newkirk, 259 F.3d 833, 837–38 (7th Cir. 2001).

       Here, Plaintiff alleges only that guards pulled on a chain attached to his

handcuffs. The attached medical records do not provide any additional information

since the medical note indicates Plaintiff had dried blood on his thumb that appeared to

be from a different injury. (Comp., p. 9). However, there is no indication of a specific,

current injury in the record.

       Plaintiff’s complaint is therefore dismissed for failure to state a claim upon which

relief can be granted. [1]. If Plaintiff believes he can clarify his allegation and state a

constitutional violation, he may file an amended complaint within 21 days. The

amended complaint must stand complete on its own, must not make reference to the

previous complaint, and must include all claims against all Defendants. Plaintiff must

identify the specific individuals involved, provide a description of the force used, and



                                               2
indicate any specific injury. If Plaintiff fails to file an amended complaint or fails to

allege a constitutional violation, his case will be dismissed with prejudice.

       Plaintiff has also filed a motion for appointment of counsel. [6]. Plaintiff has no

constitutional right to the appointment of counsel. In addition, the Court cannot

require an attorney to accept pro bono appointment in a civil case. The most the Court

can do is ask for volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070, 1071

(7th Cir. 1992).

       In considering Plaintiff’s motion, the Court must ask two questions: “(1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993).

       The Plaintiff has not provided any evidence demonstrating he has attempted to

find counsel on his own such as a list of attorneys contacted or copies of letters sent or

received. Therefore, the motion is denied. [6]. Plaintiff may renew his motion if he

clarifies his intended claim.

       IT IS THEREFORE ORDERED:

       1) The Plaintiff’s complaint is dismissed for failure to state a claim pursuant to

       Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C. Section 1915A.

       2) If Plaintiff believes he can articulate a violation of his constitutional rights, he

       may file a proposed amended complaint in compliance with this order within 21

       days or on or before January 3, 2020. If Plaintiff fails to file an amended

                                               3
      complaint or fails to allege a constitutional violation, his case will be dismissed

      with prejudice.

      3) Plaintiff’s motion for appointment of counsel is denied with leave to renew

      after Plaintiff clarifies his claim. [6].

      4) The Clerk of the Court is directed to provide Plaintiff with a complaint form

      and reset the internal merit review deadline within 30 days of this order.

Entered this 11th day of December, 2019.


                                  s/ James E. Shadid
                      _________________________________________
                                  JAMES E. SHADID
                            UNITED STATES DISTRICT JUDGE




                                                  4
